******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  EVANGELOS STAMATOPOULOS v. ECS NORTH
              AMERICA, LLC
                (AC 38173)
                  Lavine, Sheldon and Flynn, Js.
     Argued November 17, 2016—officially released April 4, 2017

  (Appeal from Superior Court, judicial district of
Middlesex, Hon. Barbara M. Quinn, judge trial referee.)
  Robert T. Rimmer, for the appellant (plaintiff).
  Thomas J. Farrell, for the appellee (defendant)
                         Opinion

  PER CURIAM. The plaintiff, Evangelos Stamato-
poulos, appeals from the judgment of the trial court,
rendered after a bench trial, in favor of the defendant,
ECS North America, LLC, on both of the plaintiff’s
claims for conversion and replevin. He claims that the
court erroneously concluded that the defendant was a
good faith purchaser of the subject property for value
under the Uniform Commercial Code, General Statutes
§ 42a-1-101 et seq. We conclude, however, that this
claim is moot because there is an independent, unchal-
lenged ground upon which we may affirm the court’s
judgment for the defendant on both counts of the com-
plaint. Accordingly, we dismiss this appeal for lack of
subject matter jurisdiction.
   Because we resolve this appeal on jurisdictional
grounds, we set forth only the facts and procedural
history germane to our discussion of that issue. In its
July 10, 2015 memorandum of decision, the court found
the following facts. As of 2009, a group of Ohio busi-
nesses1 were titleholders to a Tag-A-Long, a piece of
heavy machinery used for removing paint from bridges.
On December 21, 2009, the Ohio businesses executed
an assignment of title for the Tag-A-Long in favor of
Erie Painting and Maintenance, Inc. (Erie). Approxi-
mately six months later, on June 7, 2010, the Ohio busi-
nesses filed for bankruptcy. The plaintiff, interested in
purchasing the Ohio businesses’ assets, contacted their
principal creditor and reviewed that creditor’s invento-
ries of their assets, one of which listed the Tag-A-Long
as an asset.
   On June 13, 2011, the plaintiff purchased the Ohio
businesses’ assets for $270,000 pursuant to an asset
purchase agreement (agreement). Article I of the
agreement, however, entitled ‘‘Assets, Rights, and Lia-
bilities,’’ contained an important caveat with respect to
the equipment covered by the agreement. It provided
that, although the plaintiff ‘‘shall purchase and acquire
. . . all of the assets used by [the Ohio businesses] in
connection with the [b]usiness,’’ the plaintiff ‘‘acknowl-
edges that certain assets in these exhibits may be dupli-
cative and the lists are not exhaustive of every piece
of equipment owned or possessed by [the Ohio busi-
nesses], and that certain pieces of equipment . . .
may have been disposed of prior to its bankruptcy
filings but are intended to be representative of [the
Ohio businesses’] good faith attempt to list all its hold-
ings being transferred hereunder as ‘all equipment.’ ’’
(Emphasis added.)
  On May 23, 2012, approximately two and one-half
years after it was assigned title to the Tag-A-Long, Erie
sold the Tag-A-Long to the defendant for $100,000. After
learning of the defendant’s claim to the Tag-A-Long, the
plaintiff commenced this action against the defendant
in January, 2014, alleging causes of action for conver-
sion and replevin. Forming the basis for both of the
plaintiff’s claims was his allegation that he owned the
Tag-A-Long because it was among the assets he pur-
chased from the Ohio businesses pursuant to the
2011 agreement.2
   On July 10, 2015, following a bench trial, the court
found for the defendant on both counts of the com-
plaint. The court’s decision was based upon two princi-
pal findings. First, the court emphasized that, to prevail
on either his conversion or replevin claim, the plaintiff
had to ‘‘[prove] his claim to ownership of the Tag-A-
Long by a preponderance of the evidence . . . .’’ The
court observed that the agreement upon which the
plaintiff’s claim to ownership was based ‘‘does not pur-
port to sell all of the assets set forth in the schedules
attached to it. It only conveys to the plaintiff those
assets still owned by the [Ohio businesses] as of the
date of the bankruptcy filing.’’ Implicitly relying on the
2009 assignment of the Tag-A-Long to Erie, the court
found that ‘‘the plaintiff has not proven that the Tag-
A-Long was owned by the [Ohio businesses] at the time
of the filing of bankruptcy in 2010.’’ Moreover, the court
found that the plaintiff ‘‘has not established his right
to ownership’’ under Ohio law. The court’s second prin-
cipal finding was that the defendant proved, by a pre-
ponderance of the evidence, that it was a good faith
purchaser for value under the Uniform Commercial
Code. On the basis of that finding, the court concluded
that ‘‘[a]ny claims the plaintiff may have had to the Tag-
A-Long as against third parties are extinguished and do
not survive or justify a claim of ownership against [the
defendant’s] superior title claim.’’ Accordingly, the
court rendered judgment for the defendant on both
counts of the complaint, and this appeal ensued.
   In his main brief, the plaintiff does not challenge the
court’s finding that he failed to prove an ownership
interest in the Tag-A-Long; he claims only that the court
erred in finding that the defendant was a good faith
purchaser for value.3 Conversion and replevin, however,
both require proof of an ownership or property interest
in the subject property. See Sullivan v. Thorndike, 104
Conn. App. 297, 308, 934 A.2d 827 (2007) (‘‘[a]n essential
element of . . . conversion is the requirement that the
party asserting such a claim have either a legal right
or possessory interest in the property at issue’’), cert.
denied, 285 Conn. 907, 908, 942 A.2d 415; Cornelio v.
Stamford Hospital, 246 Conn. 45, 49, 717 A.2d 140
(1998) (prima facie claim for replevin pursuant to Gen-
eral Statutes § 52-515 requires proof, inter alia, that
the plaintiff ‘‘has a property interest in the [property]’’
[internal quotation marks omitted]). Thus, the court’s
unchallenged finding that the plaintiff failed to prove
an ownership interest in the Tag-A-Long is wholly dis-
positive of the plaintiff’s claims regardless of whether
the defendant was a good faith purchaser for value.4
   ‘‘Mootness is a question of justiciability that must be
determined as a threshold matter because it implicates
[a] court’s subject matter jurisdiction . . . . In
determining mootness, the dispositive question is
whether a successful appeal would benefit the plaintiff
or defendant in any way.’’ (Citation omitted; internal
quotation marks omitted.) Horenian v. Washington,
128 Conn. App. 91, 97–98, 15 A.3d 1194 (2011). It follows
that ‘‘[w]here alternative grounds found by the
reviewing court and unchallenged on appeal would sup-
port the trial court’s judgment, independent of some
challenged ground, the challenged ground that forms
the basis of the appeal is moot because the court on
appeal could grant no practical relief to the complain-
ant.’’ (Internal quotation marks omitted.) Id., 99. In the
present case, there is an independent, unchallenged
basis for the court’s judgment for the defendant on both
counts of the complaint, namely, that he failed to prove
that he owned the Tag-A-Long to warrant a judgment
of replevin or conversion. Therefore, we cannot afford
the plaintiff any practical relief with respect to his
remaining claim. Accordingly, the plaintiff’s claim is
moot and, there being no other claims of error properly
before us,5 we dismiss his appeal for lack of subject
matter jurisdiction.
      The appeal is dismissed.
  1
     The Ohio businesses consisted of All Seasons Contracting, Inc., All Sea-
sons Contracting and Painting, Inc., and All Seasons Contracting and Land-
scaping, Inc. To avoid confusion, we refer to them collectively throughout
this opinion as the Ohio businesses.
   2
     The defendant filed an answer on April 20, 2015, denying the material
allegations of the plaintiff’s amended complaint and asserting three special
defenses, two of which are relevant—namely, that the plaintiff ‘‘never
acquired a good and legal Ohio certificate of title to the Tag-A-Long’’ as is
required under Ohio law, and that it was a good faith purchaser for value
under the Uniform Commercial Code by virtue of its acquisition of the Tag-
A-Long from Erie in 2012.
   3
     The plaintiff challenges the court’s finding that he failed to prove an
ownership interest in the Tag-A-Long in his reply brief. It is well established,
however, that ‘‘arguments cannot be raised for the first time in a reply brief.
. . . Claims of error by an appellant must be raised in his original brief
. . . so that the issue as framed by him can be fully responded to by the
appellee in its brief, and so that we can have the full benefit of that written
argument. Although the function of the appellant’s reply brief is to respond
to the arguments and authority presented in the appellee’s brief, that function
does not include raising an entirely new claim of error.’’ (Citations omitted;
internal quotation marks omitted.) Williams Ford, Inc. v. Hartford Courant
Co., 232 Conn. 559, 593 n.26, 657 A.2d 212 (1995). Moreover, although the
plaintiff included this issue in his preliminary statement of issues, he did
not include it in the statement of issues section of his main brief and did
not provide any analysis or authority anywhere in his main brief to support
the claim that the court’s finding that he failed to establish his ownership
interest in the Tag-A-Long was improper. ‘‘We are not required to review
issues that have been improperly presented to this court through an inade-
quate brief. . . . Analysis, rather than mere abstract assertion, is required
in order to avoid abandoning an issue by failure to brief the issue properly.
. . . Where a claim is asserted in the statement of issues but thereafter
receives only cursory attention in the brief without substantive discussion
or citation of authorities, it is deemed to be abandoned.’’ (Citations omitted;
internal quotation marks omitted.) Elm Street Builders, Inc. v. Enterprise
Park Condominium Assn., Inc., 63 Conn. App. 657, 659 n.2, 778 A.2d 237
(2001). For these reasons, the plaintiff’s claim that the court erroneously
found that he failed to prove that he owned the Tag-A-Long is not properly
before us, and we decline to consider it. We resolve the issue of justiciability
solely on the basis of the claims raised and adequately briefed in the plaintiff’s
main brief.
   4
     We note that the defendant’s assertion that it was a good faith purchaser
for value was raised as a special defense. Accordingly, the court’s ruling on
the issue was independent from its finding that the plaintiff failed to prove
the prima facie element of ownership. See Braffman v. Bank of America
Corp., 297 Conn. 501, 519, 998 A.2d 1169 (2010) (‘‘[i]t is axiomatic that [t]he
purpose of a special defense is to plead facts that are consistent with the
allegations of the complaint but demonstrate, nonetheless, that the plaintiff
has no cause of action’’ [emphasis in original; internal quotation marks
omitted]).
   5
     See footnote 3 of this opinion.